IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2228 Disciplinary Docket No. 3
                                           :
CHARLES P. McCULLOUGH                      :   Board File No. C4-15-619
                                           :
                                           :   (Allegheny County Court of Common
                                           :   Pleas, Criminal No. 2009-10522)
                                           :
                                           :   Attorney Registration No. 33212
                                           :
                                           :   (Allegheny County)



                                        ORDER


PER CURIAM


       AND NOW, this 20th day of January, 2016, the Motion to Accept Filing of

Respondent’s Response to the Office of Disciplinary Counsel’s Reply is GRANTED.

       Upon consideration of the responses to a Rule to Show Cause why Charles P.

McCullough should not be placed on temporary suspension, the Rule is made absolute.

Charles P. McCullough is placed on temporary suspension pursuant to Pa.R.D.E.

214(d)(2), and he shall comply with all the provisions of Pa.R.D.E. 217.



       Messrs. Justice Eakin and Wecht did not participate in the decision of this matter.